Exhibit 10.1

PURCHASE OPTION AGREEMENT

This PURCHASE OPTION AGREEMENT (this “Agreement”) is made and entered into
effective as of July 6, 2010 (the “Effective Date”), by and among DirectStar TV,
LLC, a North Carolina limited liability company (“DirectStar”); MasTec, Inc., a
Florida corporation (“MasTec”); MasTec North America, Inc., a Florida
corporation (“MasTec North America”); Funraisers PR, LLC, a North Carolina
limited liability company (“Funraisers”); Red Ventures, LLC, a North Carolina
limited liability company (“Red Ventures”), RV Rewards, LLC, a North Carolina
limited liability company (“RV Rewards”); and Ricardo Elias, Daniel S. Feldstein
and Mark A. Brodsky (collectively, and together with RV Rewards, the “Red
Ventures Parties”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Membership Interest
Purchase Agreement, effective as of October 1, 2008, by and among DirectStar,
MasTec, MasTec North America, Red Ventures, and the other parties thereto (the
“Funraisers Purchase Agreement”);

WHEREAS, MasTec, MasTec North America, and Red Ventures are parties to certain
Membership Interest Purchase Agreement, effective as of February 1, 2007, by and
among DirectStar, MasTec, MasTec North America, Red Ventures, and the other
parties thereto, as amended from time to time (the “DirectStar Purchase
Agreement”);

WHEREAS, Red Ventures is entitled to certain earn-out payments (the “Earn-Out
Payments) pursuant to the Funraisers Purchase Agreement and the DirectStar
Purchase Agreement, all as more specifically described in such agreements;

WHEREAS, MasTec and MasTec North America own beneficially and of record all the
issued and outstanding membership interests of DirectStar; and

WHEREAS, DirectStar, and its wholly-owned subsidiary Funraisers are engaged in
the business of providing marketing, advertising, promotion, sales and
activities related to obtaining satellite television, cable television and
internet data delivery by satellite activations, and related programming
packages, subscription, contracting and warranty services to DirectStar customer
DirecTV and to any current or future customers of DirectStar or any of its
Subsidiaries to whom DirectStar or any of its Subsidiaries provides such
activities and services (the “DirectStar Business”); and

WHEREAS, MasTec desires to grant Red Ventures an option to purchase the
DirectStar Business, through an acquisition of all the outstanding equity
interests of DirectStar and its Subsidiaries, including, without limitation,
Funraisers;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Definitions. The following terms, as used herein, have the following
meanings:

“Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by or
under common control with, such Person. For purposes of this Agreement, (i) the
Red Ventures Parties and all of their Affiliates will be deemed to be Affiliates
of Red Ventures and (ii) Red Ventures and the Red Ventures Parties will not be
deemed to be Affiliates of DirectStar or any of its Subsidiaries unless and
until and then only to the extent that Red Ventures reacquires any membership
interests in DirectStar or any of its Subsidiaries or any of their respective
assets. As used in this definition, (i) “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, as
a trustee or executor, by contract or credit arrangement or otherwise and
(ii) the terms “controls,” “controlled by,” and “under common control with”
shall have correlative meanings.

“Beginning Net Book Value” shall mean the shareholders equity (less any
intercompany amounts) as reflected in DirectStar’s and its Subsidiaries’
consolidated balance sheet as of May 31, 2010 as prepared by MasTec in
accordance with GAAP.

“Cash” means cash and cash equivalents of DirectStar and its Subsidiaries
(including marketable securities and short term investments) on hand or on
deposit as of the applicable date (the calculation of which shall contain a
deduction for all claims against such cash and cash equivalents represented by
outstanding checks, drafts or similar instruments dated prior to such applicable
date which were issued in the ordinary course consistent with past practices and
which have not been applied against the cash balances of DirectStar and its
Subsidiaries as of such applicable date.

“Factor” shall be equal to $25,000,000.

“GAAP” means generally accepted accounting principles in the United States as
consistently applied by MasTec and its Affiliates.

“Option Period” means the period commencing on January 1, 2011 and ending at
11:59 p.m. on September 30, 2011.

“Option Related Operating Period” shall mean the period beginning January 1,
2010 and ending on the last day of the month ending immediately prior to the
Closing Date.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental authority or other entity of any kind.

“Subsidiary” or “Subsidiaries’” when used with respect to any party, shall mean
any corporation, limited liability company, partnership, association, trust or
other entity of which securities or other ownership interests representing more
than a majority of the equity and a majority of the ordinary voting power are,
as of such date, owned by such party.

 

- 2 -



--------------------------------------------------------------------------------

“Television and Satellite Internet IP” shall mean the portfolio of domain names
and associated website content relating to television and satellite internet
owned by MasTec and its Affiliates (but excluding any domain names including the
term “MasTec”) which are more specifically described on Schedule A attached
hereto.

Section 2. Purchase Option.

(a) DirectStar Option. MasTec and MasTec North America hereby grant to Red
Ventures an option to purchase one hundred percent (100%) of the issued and
outstanding equity interests of DirectStar (the “DirectStar Option”), now
existing or hereafter issued, at any time during the Option Period. Red Ventures
may exercise the DirectStar Option by delivering written notice to MasTec North
America of its election to exercise at any time during the Option Period.

(b) Aggregate Exercise Price. The aggregate exercise price of the DirectStar
Option shall be equal to the sum of (A) the Beginning Net Book Value plus
(B) the Adjusted Net Income (as defined in the Funraisers Purchase Agreement)
for the Option Related Operating Period multiplied by five percent (5%) plus
(C) the Factor.

(c) Closing. The closing of the purchase shall take place on the sixtieth day
following the date of the notice of exercise or such other date as may be agreed
upon by MasTec, MasTec North America and Red Ventures (the “Closing Date”). Red
Ventures shall pay the aggregate exercise price in cash by wire transfer of
immediately available funds at closing. Immediately prior to the closing of the
purchase, any Cash of DirectStar and its Subsidiaries in excess of the amount of
any accrued but unpaid Earn-Out Payments shall be distributed to DirectStar’s
members. MasTec, MasTec North America and their respective Affiliates shall
execute a purchase agreement, which (A) shall not include any representations,
warranties, covenants, agreements or other provisions of MasTec, MasTec North
America or their Affiliates which are more onerous than those of Red Ventures in
the DirectStar Purchase Agreement, (B) shall not include any post closing
covenants from MasTec, MasTec North America or any of their Affiliates, and
(C) shall include representations, warranties, covenants and agreements
(including indemnification) from Red Ventures no less than those provided by
MasTec or MasTec North America in the DirectStar Purchase Agreement. In addition
to such purchase agreement, MasTec, MasTec North America and their respective
Affiliates shall execute and deliver all documents that are necessary to effect
the transfer of the DirectStar equity interests to Red Ventures, free and clear
of all liens, encumbrances, guarantees and other restrictions, but without any
provisions which would frustrate the purpose and intent of the immediately prior
sentence. In connection with the purchase of the DirectStar equity interests,
the parties also agree that at the closing of the purchase: (x) the
DirectStar-MasTec Agreement dated July 1, 2009 regarding lead generation and
sales of DirecTV personnel shall be amended to extend the term of such agreement
for an additional three (3) years, (y) MasTec and its Affiliates shall transfer
and convey to DirectStar for no additional consideration the Television and
Satellite Internet IP, free and clear of all liens, encumbrances and other
restrictions, and (z) MasTec and its Affiliates shall transfer and convey to
DirectStar for no additional consideration the fixed assets set forth on
Schedule B, free and clear of all liens, encumbrances and other restrictions.
Upon execution of the purchase agreement and such other documents, Funraisers,
DirectStar, the Red Ventures Parties, Red Ventures and their Affiliates shall
fully release any and all claims they may have against MasTec, MasTec North
America and their Affiliates from the beginning of the world to the Closing Date
and following such date MasTec, MasTec North America and their Affiliates shall
have no further obligations of any kind to Funraisers, DirectStar, Red Ventures
Parties, Red Ventures and their Affiliates, except those contained in the
purchase agreement.

 

- 3 -



--------------------------------------------------------------------------------

(d) Pre-Closing Covenant. Commencing on the date hereof and continuing through
the later of (i) the expiration of the Option Period and (ii) the Closing Date,
Red Ventures shall operate DirectStar and its Subsidiaries in the ordinary
course of business, consistent with past practice, and shall not accelerate any
payments by DirectStar or its Subsidiaries or delay the collection of amounts
owed to DirectStar and its Subsidiaries.

Section 3. Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules hereto) represents the entire understanding and agreement between
the parties hereto with respect to the subject matter hereof. This Agreement can
be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this Agreement signed by
the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Section 4. Governing Law. This Agreement, the rights and obligations of the
parties under this Agreement, and any claim or controversy directly or
indirectly based upon or arising out of this Agreement or the transactions
contemplated by this Agreement (whether based upon contact, tort or any other
theory), including all matters of construction, validity and performance, shall
be governed by and construed in accordance with the internal laws of the State
of Florida, without regard to any conflict of laws provision that would require
the application of the law of any other jurisdiction.

Section 5. Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and shall be deemed to have been duly
given when (1) delivered by hand (with written confirmation of receipt),
(2) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (3) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties in accordance
with this Section 5):

 

Red Ventures or

any of the Red

Ventures Parties:

  

Red Ventures, LLC

1091A 521 Corporate Center Drive

Indian Land, SC 29707

Attn:    Ricardo Elias, President & CEO

Facsimile: (704) 943-3789

 

- 4 -



--------------------------------------------------------------------------------

With a copy

(which shall not constitute notice)

to:

  

Womble Carlyle Sandridge & Rice, PLLC

301 S. College Street, Suite 3500

Charlotte, NC 28202

Attn:    Jeffrey S. Hay

Facsimile: (704) 343-4859

DirectStar,

Funraisers,

MasTec North

America, and

MasTec

  

MasTec, Inc.

800 Douglas Road

Coral Cables, FL 33134

Attn:    Jose Mas, Chief Executive Officer

            Alberto de Cardenas, Esq., General Counsel

Facsimile: (305) 406-1900

With a copy

(which shall not constitute notice)

to:

  

Greenberg, Traurig P.A.

1221 Brickell Avenue

Miami, Florida 33131

Attn:    David Barkus, Esq.

Facsimile: (305) 961-5724

Section 6. Assignment; Binding Effect. Except as otherwise provided herein,
neither this Agreement nor any of the rights or obligations under this Agreement
shall be assigned, in whole or in part, directly or indirectly, by operation of
law or otherwise, by any of the parties without the prior written consent of all
other parties, and any such assignment that is not consented to shall be null
and void. This Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors and permitted
assigns

Section 7. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

- 5 -



--------------------------------------------------------------------------------

Section 8. Recitals Incorporated by Reference. The Recitals are hereby
incorporated into and made a part of this Agreement.

Section 9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by facsimile shall be effective as delivery of a manually
executed signature page of this Agreement.

Section 10. Legal Fees. If legal proceedings are commenced in connection with
this Agreement, the party or parties which do not prevail in such proceedings
shall pay the reasonable attorneys’ fees and other costs and expenses, including
investigation costs, incurred by the prevailing party in such proceedings.

Section 11. Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and shall not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

Section 12. Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

Section 13. Further Assurances. The parties agree (1) to furnish upon request to
each other such further information, (2) to execute and deliver to each other
such other documents, and (3) to do such other acts and things, all as any other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

Section 14. Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement shall bear its respective expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the contemplated transactions, including all fees and expenses of agents,
representatives, counsel and accountants. For clarification of doubt, all
expenses of Red Ventures and the Red Ventures Parties incurred in connection
with the preparation, execution and performance of this Agreement and the
contemplated transactions shall be paid by Red Ventures and the Red Ventures
Parties directly and will not be expensed to DirectStar or Funraisers and all
expenses of MasTec North America and DirectStar incurred in connection with the
preparation, execution and performance of this Agreement and the contemplated
transactions shall be paid by MasTec North America and will not be expensed to
DirectStar or Funraisers.

 

- 6 -



--------------------------------------------------------------------------------

Section 15. Public Announcements. Any public announcement or similar publicity
with respect to this Agreement shall be issued, if at all, at such time and in
such manner as mutually agreed to by MasTec and Red Ventures; provided, however,
that the provisions of this Section 15 will not prohibit (a) any disclosure
required by any applicable legal requirement, including any disclosure necessary
or desirable to provide proper disclosure under the securities laws or under any
rules or regulations of any securities exchange on which the securities of such
party or its Affiliates may be listed or traded or (b) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement or the contemplated transactions to the extent in (a) or (b) in the
case of MasTec and its Affiliates, MasTec provides Red Ventures a reasonable
opportunity to review the disclosure (such opportunity to be based upon the
disclosure requirements and other circumstances surrounding such disclosure),
but Red Ventures shall not have the right to prevent or change the disclosure in
any way.

[Signatures contained on the following pages]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the Effective Date.

 

DIRECTSTAR: DirectStar TV, LLC By:  

/s/ Daniel S. Feldstein

Name: Daniel S. Feldstein Title: Vice President RED VENTURES: Red Ventures, LLC
By:  

/s/ Mark A. Brodsky

Name: Mark A. Brodsky Title: Chief Financial Officer RV REWARDS: RV Rewards, LLC
By:  

/s/ Mark A. Brodsky

Name: Mark A. Brodsky Title: Manager FUNRAISERS: Funraisers PR, LLC By:   Red
Ventures, LLC, its Manager   By:  

/s/ Mark A. Brodsky

  Name: Mark A. Brodsky   Title: Chief Financial Officer MASTEC NORTH AMERICA
MasTec North America, Inc. By:  

/s/ Jose R. Mas

Name: Title:



--------------------------------------------------------------------------------

MASTEC: MasTec, Inc. By:  

/s/ Jose R. Mas

Name: Title RED VENTURE PARTIES: Ricardo Elias

/s/ Ricardo Elias

Daniel S. Feldstein

/s/ Daniel S. Feldstein

Mark A. Brodsky

/s/ Mark A. Brodsky